         Case 18-31274 Document 2371-1 Filed in TXSB on 01/07/19 Page 1 of 4



                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                                                       §
In re:                                                                 § Chapter 11
                                                                       §
IHEARTMEDIA, INC., et al.,1                                            § Case No. 18-31274 (MI)
                                                                       §
                              Debtors.                                 § (Jointly Administered)
                                                                       §

   NOTICE OF FILING OF PROPOSED FINDINGS OF FACT, CONCLUSIONS OF
   LAW, AND ORDER CONFIRMING THE MODIFIED FIFTH AMENDED JOINT
  CHAPTER 11 PLAN OF REORGANIZATION OF IHEARTMEDIA, INC. AND ITS
DEBTOR AFFILIATES PURSUANT TO CHAPTER 11 OF THE BANKRUPTCY CODE

        PLEASE TAKE NOTICE that the above-captioned debtors and debtors in possession
(collectively, the “Debtors”), hereby file the proposed Findings of Fact, Conclusions of Law, and
Order Confirming the Modified Fifth Amended Joint Chapter 11 Plan of Reorganization of
iHeartMedia, Inc. and its Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code
(the “Proposed Confirmation Order”) with the United States Bankruptcy Court for the Southern
District of Texas (the “Court”), attached hereto as Exhibit A.

        PLEASE TAKE FURTHER NOTICE that the Debtors reserve the right to materially
alter, amend, or modify the Proposed Confirmation Order, provided that the Debtors will file a
revised version of the Proposed Confirmation Order if such document is altered, amended, or
modified in any material respect.

        PLEASE TAKE FURTHER NOTICE that the Proposed Confirmation Order is subject
to certain consent and approval rights to the extent provided under the Modified Fifth Amended
Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and Its Debtor Affiliates Pursuant
to Chapter 11 of the Bankruptcy Code [Docket No. 2207] (as may be amended or modified from
time to time and including all exhibits and supplements thereto, the “Plan”) or the Restructuring
Support Agreement (as defined under the Plan). Certain parties with such consent and approval
rights are still reviewing the Proposed Confirmation Order and have not yet given their consent
and approval.

       PLEASE TAKE FURTHER NOTICE that the hearing at which the Court will consider
confirmation of the Plan and entry of the Proposed Confirmation Order commenced on


1
         Due to the large number of Debtors in these chapter 11 cases, for which joint administration has been granted,
         a complete list of the Debtors and the last four digits of their tax identification, registration, or like numbers is
         not provided herein. A complete list of such information may be obtained on the website of the Debtors’
         claims, noticing, and solicitation agent at https://cases.primeclerk.com/iheartmedia. The location of Debtor
         iHeartMedia, Inc.’s principal place of business and the Debtors’ service address is: 20880 Stone Oak
         Parkway, San Antonio, Texas 78258.
      Case 18-31274 Document 2371-1 Filed in TXSB on 01/07/19 Page 2 of 4



December 11, 2018, at 9:00 a.m., prevailing Central Time, before the Honorable Marvin
Isgur, United States Bankruptcy Judge, United States Bankruptcy Court for the Southern District
of Texas, Courtroom 404, 515 Rusk Street, Houston, Texas 77002 and will continue as set forth
below (all times, prevailing Central Time):

              January 10, 2019, at 9:00 a.m. to consider all confirmation issues other than
               those scheduled to be heard on January 17, 2019, and January 22, 2019;

              January 17, 2019, at 9:00 a.m. to consider all issues concerning the CCOH
               Separation Settlement, other than those issues scheduled to be heard on January
               22, 2019, and any issues continued from the January 10, 2019, hearing;

              January 22, 2019, at 8:30 a.m. to consider all remaining issues concerning
               consideration of the class action settlement related to the CCOH Separation
               Settlement and the GAMCO Motion; and

              January 23, 2019, at 2:30 p.m. to consider all remaining confirmation issues.

        PLEASE TAKE FURTHER NOTICE that copies of all documents filed in these
chapter 11 cases are available free of charge by visiting https://cases.primeclerk.com/iheartmedia
or by calling (877) 756-7779 (toll-free within the U.S. or Canada) or (347) 505-7142 (outside the
U.S. or Canada). You may also obtain copies of any pleadings by visiting the Court’s website at
https://ecf.txsb.uscourts.gov in accordance with the procedures and fees set forth therein.



                          [Remainder of page intentionally left blank]




                                                2
      Case 18-31274 Document 2371-1 Filed in TXSB on 01/07/19 Page 3 of 4



Houston, Texas
January 7, 2019

/s/ Patricia B. Tomasco
Patricia B. Tomasco (TX Bar No. 01797600)    James H.M. Sprayregen, P.C.
Elizabeth C. Freeman (TX Bar No. 24009222)   Anup Sathy, P.C. (admitted pro hac vice)
Matthew D. Cavenaugh (TX Bar No. 24062656)   Brian D. Wolfe (admitted pro hac vice)
JACKSON WALKER L.L.P.                        William A. Guerrieri (admitted pro hac vice)
1401 McKinney Street, Suite 1900             Benjamin M. Rhode (admitted pro hac vice)
Houston, Texas 77010                         KIRKLAND & ELLIS LLP
Telephone:       (713) 752-4200              KIRKLAND & ELLIS INTERNATIONAL LLP
Facsimile:       (713) 752-4221              300 North LaSalle Street
Email:           ptomasco@jw.com             Chicago, Illinois 60654
                 efreeman@jw.com             Telephone:      (312) 862-2000
                 mcavenaugh@jw.com           Facsimile:      (312) 862-2200
                                             Email:          james.sprayregen@kirkland.com
Co-Counsel to the Debtors                                    anup.sathy@kirkland.com
and Debtors in Possession                                    brian.wolfe@kirkland.com
                                                             will.guerrieri@kirkland.com
                                                             benjamin.rhode@kirkland.com

                                             -and-

                                             Christopher Marcus, P.C. (admitted pro hac vice)
                                             KIRKLAND & ELLIS LLP
                                             KIRKLAND & ELLIS INTERNATIONAL LLP
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone:    (212) 446-4800
                                             Facsimile:    (212) 446-4900
                                             Email:        christopher.marcus@kirkland.com

                                             Co-Counsel to the Debtors
                                             and Debtors in Possession
      Case 18-31274 Document 2371-1 Filed in TXSB on 01/07/19 Page 4 of 4



                                     Certificate of Service

        I certify that on January 7, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Patricia B. Tomasco
                                                      Patricia B. Tomasco
